IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-67,622-01


RICHARD ALLEN CLICK, Relator

v.

ARMSTRONG DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NOS. 1016 & 1017 IN THE 47TH JUDICIAL DISTRICT COURT
FROM ARMSTRONG COUNTY


 Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he filed applications for a writs of habeas corpus
in the 47th Judicial District Court of Armstrong County, that more than 35 days have elapsed, and
that the applications have not yet been forwarded to this Court.  
	 In these circumstances, additional facts are needed.  The respondent, the District Clerk of 
Armstrong County, is ordered to file a response, which may be made by: submitting the record on
such habeas corpus applications; submitting copies of a timely filed order which designates issues
to be investigated, see McCree v. Hampton, 824 S.W.2d 578 (Tex. Crim. App. 1992); by stating that
the nature of the claims asserted in the applications filed by Relator are such that the claims are not
cognizable under Tex. Code Crim. Proc. art. 11.07, § 3; or stating that Relator has not filed 
applications for habeas corpus in Armstrong County.  This application for leave to file a writ of
mandamus shall be held in abeyance until the respondent has submitted the appropriate response. 
Such response shall be submitted within 30 days of the date of this order.


Filed: May 30, 2007
Do not publish